EXHIBIT 10.25

SEAGATE TECHNOLOGY (“ST”) APPROVED FISCAL YEAR 2006/2007

INDEPENDENT BOARD MEMBER COMPENSATION

(Approved by the Compensation Committee 12-16-05)

(Approved by the Board of Directors 12-20-05)

(Revised by the Board of Directors 04-27-06)

 

•   A NEW DIRECTOR WILL RECEIVE AN INITIAL GRANT OF AN OPTION FOR 100,000 SHARES
OF SEAGATE STOCK AT FMV AS OF THE DATE OF GRANT, WITH A FOUR-YEAR VESTING
SCHEDULE, 25% CLIFF PER YEAR, UPON ELECTION TO THE BOARD, EFFECTIVE AS OF THE
DATE OF ACCEPTANCE AS A BOARD MEMBER. PROVIDED HOWEVER, THAT IF THE NEW DIRECTOR
WAS, PRIOR TO THE COMMENCEMENT OF BOARD SERVICE, AN OFFICER OR MEMBER OF THE
BOARD OF AN ENTITY THE STOCK, ASSETS AND/OR BUSINESS OF WHICH HAS BEEN ACQUIRED
BY SEAGATE, THE NUMBER OF SHARES OF THE INITIAL GRANT SHALL BE DETERMINED BY THE
EXISTING MEMBERS OF THE BOARD, BUT SHALL NOT EXCEED 100,000 SHARES.

 

•   ANNUAL REFRESHMENT GRANT EACH YEAR THEREAFTER, UPON RE-ELECTION TO THE
BOARD, OF AN OPTION FOR 25,000 SHARES OF ST STOCK AT FMV AS OF THE DATE OF
GRANT, WITH A FOUR YEAR VESTING SCHEDULE. GRANT TO BE MADE ON THE DAY OF
RE-ELECTION TO THE BOARD EACH YEAR AT ANNUAL MEETING TO EACH BOARD MEMBER WITH
SIX (6) MONTHS’ TENURE AS OF DATE OF ANNUAL MEETING.

 

•   CASH RETAINER OF $50,000 PER YEAR, PAYABLE IN FOUR EQUAL INSTALLMENTS OF
$12,500 PER QUARTER, PAYABLE TO DIRECTORS IN GOOD STANDING AT THE DATE OF EACH
REGULAR QUARTERLY BOARD MEETING .

 

•   AN ADDITIONAL CASH RETAINER OF $50,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $12,500 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO
THE BOARD MEMBER SERVING AS THE CHAIRMAN OF THE AUDIT COMMITTEE.

 

•   AN ADDITIONAL CASH RETAINER OF $25,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $6,250 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO
EACH BOARD MEMBER SERVING AS A MEMBER OF THE AUDIT COMMITTEE.

 

•   AN ADDITIONAL CASH RETAINER OF $15,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $3,750 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO THE
BOARD MEMBER SERVING AS THE CHAIRMAN OF THE COMPENSATION COMMITTEE.

 

•   AN ADDITIONAL CASH RETAINER OF $10,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $2,500 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO
EACH BOARD MEMBER SERVING AS A MEMBER OF THE COMPENSATION COMMITTEE.



--------------------------------------------------------------------------------

•   AN ADDITIONAL CASH RETAINER OF $15,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $3,750 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO THE
BOARD MEMBER SERVING AS THE CHAIRMAN OF THE NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE.

 

•   AN ADDITIONAL CASH RETAINER OF $10,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $2,500 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO
EACH BOARD MEMBER SERVING AS A MEMBER OF THE NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE

 

•   REIMBURSEMENT FOR BOARD MEETING TRAVEL EXPENSES

 

BOARD MEMBERS:    (NON SEAGATE OFFICERS):    AUDIT COMMITTEE MEMBERS: FRANK J.
BIONDI    DONALD E. KIERNAN, CHAIRMAN WILLIAM W. BRADLEY    LYDIA M. MARSHALL
JAMES A. DAVIDSON    FRANK J. BIONDI GLENN H. HUTCHINS    DONALD E. KIERNAN   
COMPENSATION COMMITTEE MEMBERS: DAVID F. MARQUARDT    LYDIA M. MARSHALL    JAMES
A. DAVIDSON, CHAIRMAN DR. C. S. PARK (05-18-06)    JOHN W. THOMPSON GREGORIO
REYES    GREGORIO REYES JOHN W. THOMPSON       NOMINATING AND CORPORATE   
GOVERNANCE COMMITTEE MEMBERS:    GLENN H. HUTCHINS, CHAIRMAN    WILLIAM W.
BRADLEY    LYDIA M. MARSHALL

 

2